Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is responsive to an AMENDMENT filed on September 19, 2022 for patent application 17/109,888.
Status of Claims
2.	Claims 1-17 were examined in the previous office action dated June 24, 2022. As a response to the June 24, 2022 office action, Applicant has Amended claims 1, 9, and 12.
Claims 1-17 are now presented for examination in this Office Action. 

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite receiving, determining, and calculating. 
The limitation of receiving, determining, and calculating, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually determining. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – receiving an energy request message and calculating information. The receiving an energy request message and calculating information is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving an energy request message) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving an energy request message and calculating information to perform the process step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forbes, Jr. et al. (U.S. Publication Number: 2017/0358041).
As to independent claim 1, Forbes discloses an energy distribution method utilizing a non-transient computer readable medium containing program instructions for causing a computer including a process to perform the method comprising (e.g., financial settlement of transactions) (see Abstract): 
receiving an energy request message comprising an amount of energy required for energy supply from an energy consumer (e.g., energy consumption patterns within active grid elements profiles could be used to identify opportunities for up selling, down selling, or cross selling; data from active grid elements profiles associated with the user and/or account including historical data, real-time data, and/or projected or predicted future data may be used to provide insights on inefficient devices, defective devices, or devices that require updating to meet current standards, and/or products and services corresponding or complementary to the active grid elements or the user/account; revenue grade power measurements and metadata are recorded over an interval of time including observed power supply and/or power demand) (see Paragraph [0083] and [0262]); 
determining, when the energy request message is received (e.g., price of a kilowatt hour kWh; blockchain-based EnergyNet platform to facilitate automatic peer-to-peer trading) (see Paragraph [0258] and [0279]), a dynamic price of generation energy produced through distributed resources held by an energy provider for each time slot (e.g., purchasing within the spot market requires prices to be negotiated and agreed in seconds and these activities require integration with existing market trading system) (see Paragraph [0161]); 
determining an amount of energy distribution to be supplied to the energy consumer based on the dynamic price of the generation energy (e.g., integrate with the existing distributed energy market exchange to allow EnergyNet buyers and sellers to connect and agree prices on distributed generation or curtailment) (see Paragraph [0159]); and
calculating a power generation information and a renewable energy certificate REC information and transmit REC to the energy provider (e.g., crowdsourcing renewable energy over the blockchain-based EnergyNet platform; EnergyNet platform is further operable for enabling and handling microtransactions or microsettlements and large value transactions, including but not limited to aggregated transactions or settlements from at least one Power Trade Block PTB unit) (see Paragraph [0127] and [0250]), wherein the processor is an energy broker apparatus configured as a digital signal processor coupled to send and to receive data from both the energy provider and the energy consumer (e.g., advanced energy settlement platform aggregates consumption data from energy customers or their grid elements associated with the customer that contains revenue grade and settlement information and aggregates revenue grade metrology data from distributed generation sources, demand side management devices, renewable energy sources, or consumption data from end users/consumers into settlement blocks) (see Paragraph [0133]), and wherein the energy consumer requests and consumes energy in a non-peak time zone of demand resources, and when excess energy is generated, the energy consumer trades the energy in the peak time slot to optimize a profit (e.g., generators respond to customer preferences and offer a variety of different tariffs as wells as alter their own behavior e.g. if they are a customer/generator can they shift their highest usage off peak and export excess energy at peak periods when demand and prices are higher; Energy Net Customer Portal GUI to take advantage of real time market pricing of electricity being sold by the utility, market participant, REP or any entity authorized to buy, sell and trade electric commodity or demand response products on behalf of the owner) (see Paragraph [0161] and [0194]).
As to independent claim 9, Forbes discloses an energy distribution method utilizing a non-transient computer readable medium containing program instructions for causing a computer including a processor to perform the method comprising (e.g., financial settlement of transactions) (see Abstract): 
receiving an energy request message based on energy consumption of an energy consumer and analyzing an energy consumption pattern according to an energy use history of the energy consumer (e.g., energy consumption patterns within active grid elements profiles could be used to identify opportunities for up selling, down selling, or cross selling; data from active grid elements profiles associated with the user and/or account including historical data, real-time data, and/or projected or predicted future data may be used to provide insights on inefficient devices, defective devices, or devices that require updating to meet current standards, and/or products and services corresponding or complementary to the active grid elements or the user/account; revenue grade power measurements and metadata are recorded over an interval of time including observed power supply and/or power demand) (see Paragraph [0083] and [0262]); 
setting a dynamic price for performing energy transaction with the energy consumer based on a generated amount of energy produced from distributed resources held by an energy provider (e.g., purchasing within the spot market requires prices to be negotiated and agreed in seconds and these activities require integration with existing market trading system) (see Paragraph [0161]); 
determining an amount of distributed energy to be supplied to the energy consumer for each time slot based on the energy consumption pattern and the dynamic price (e.g., integrate with the existing distributed energy market exchange to allow EnergyNet buyers and sellers to connect and agree prices on distributed generation or curtailment) (see Paragraph [0159]); 
determining, when transaction between the energy consumer and the energy provider is completed, an incentive corresponding to a profit of the energy provider and/or a profit of the energy consumer generated during the energy transaction (e.g., price of a kilowatt hour kWh; blockchain-based EnergyNet platform to facilitate automatic peer-to-peer trading) (see Paragraph [0258] and [0279]); and
calculating a power generation information and a renewable energy certificate REC information and transmit REC to the energy provider (e.g., crowdsourcing renewable energy over the blockchain-based EnergyNet platform; EnergyNet platform is further operable for enabling and handling microtransactions or microsettlements and large value transactions, including but not limited to aggregated transactions or settlements from at least one Power Trade Block PTB unit) (see Paragraph [0127] and [0250]), wherein the processor is an energy broker apparatus configured as a digital signal processor coupled to send and to receive data from both the energy provider and the energy consumer (e.g., advanced energy settlement platform aggregates consumption data from energy customers or their grid elements associated with the customer that contains revenue grade and settlement information and aggregates revenue grade metrology data from distributed generation sources, demand side management devices, renewable energy sources, or consumption data from end users/consumers into settlement blocks) (see Paragraph [0133]), and wherein the energy consumer requests and consumes energy in a non-peak time zone of demand resources, and when excess energy is generated, the energy consumer trades the energy in the peak time slot to optimize a profit (e.g., generators respond to customer preferences and offer a variety of different tariffs as wells as alter their own behavior e.g. if they are a customer/generator can they shift their highest usage off peak and export excess energy at peak periods when demand and prices are higher; Energy Net Customer Portal GUI to take advantage of real time market pricing of electricity being sold by the utility, market participant, REP or any entity authorized to buy, sell and trade electric commodity or demand response products on behalf of the owner) (see Paragraph [0161] and [0194]).
As to independent claim 12, Forbes discloses an energy broker apparatus performing an energy distribution method, the apparatus comprising: 
a processor utilizing a non-transient computer readable medium containing program instructions for causing a computer including a processor to (e.g., financial settlement of transactions) (see Abstract): 
receive an energy request message comprising an amount of energy required for energy supply from an energy consumer (e.g., energy consumption patterns within active grid elements profiles could be used to identify opportunities for up selling, down selling, or cross selling; data from active grid elements profiles associated with the user and/or account including historical data, real-time data, and/or projected or predicted future data may be used to provide insights on inefficient devices, defective devices, or devices that require updating to meet current standards, and/or products and services corresponding or complementary to the active grid elements or the user/account; revenue grade power measurements and metadata are recorded over an interval of time including observed power supply and/or power demand) (see Paragraph [0083] and [0262]); 
determine, when the energy request message is received (e.g., price of a kilowatt hour kWh; blockchain-based EnergyNet platform to facilitate automatic peer-to-peer trading) (see Paragraph [0258] and [0279]), a dynamic price of generation energy produced through distributed resources held by an energy provider for each time slot (e.g., purchasing within the spot market requires prices to be negotiated and agreed in seconds and these activities require integration with existing market trading system) (see Paragraph [0161]); 
determine an amount of distributed energy to be supplied to the energy consumer based on the dynamic price of the generation energy (e.g., integrate with the existing distributed energy market exchange to allow EnergyNet buyers and sellers to connect and agree prices on distributed generation or curtailment) (see Paragraph [0159]); and
calculating a power generation information and a renewable energy certificate REC information and transmit REC to the energy provider (e.g., crowdsourcing renewable energy over the blockchain-based EnergyNet platform; EnergyNet platform is further operable for enabling and handling microtransactions or microsettlements and large value transactions, including but not limited to aggregated transactions or settlements from at least one Power Trade Block PTB unit) (see Paragraph [0127] and [0250]), wherein the processor is an energy broker apparatus configured as a digital signal processor coupled to send and to receive data from both the energy provider and the energy consumer (e.g., advanced energy settlement platform aggregates consumption data from energy customers or their grid elements associated with the customer that contains revenue grade and settlement information and aggregates revenue grade metrology data from distributed generation sources, demand side management devices, renewable energy sources, or consumption data from end users/consumers into settlement blocks) (see Paragraph [0133]), and wherein the energy consumer requests and consumes energy in a non-peak time zone of demand resources, and when excess energy is generated, the energy consumer trades the energy in the peak time slot to optimize a profit (e.g., generators respond to customer preferences and offer a variety of different tariffs as wells as alter their own behavior e.g. if they are a customer/generator can they shift their highest usage off peak and export excess energy at peak periods when demand and prices are higher; Energy Net Customer Portal GUI to take advantage of real time market pricing of electricity being sold by the utility, market participant, REP or any entity authorized to buy, sell and trade electric commodity or demand response products on behalf of the owner) (see Paragraph [0161] and [0194]).
As to dependent claim 2, Forbes teaches the energy distribution method of claim 1, wherein the determining of the dynamic price comprises: authenticating, when the energy request message is received, the energy consumer using personal identification information included in the energy request message; profiling, when an authentication is completed, an energy use history of the energy consumer using the energy request message received from the energy consumer; and analyzing an energy consumption pattern of the energy consumer based on the profiled energy use history of the energy consumer (e.g., account, consumer, and/or user profiles preferably includes a unique user identifier or identification) (see Paragraph [0183]).
As to dependent claim 3, Forbes teaches the energy distribution method of claim 2, wherein the determining of the amount of distributed energy comprises: determining an amount of distributed energy to be supplied based on a dynamic price determined in a peak time zone of energy consumption of the energy consumer according to the energy consumption pattern (e.g., generators respond to customer preferences and offer a variety of different tariffs as wells as alter their own behavior e.g. if they are a customer/generator can they shift their highest usage off peak and export excess energy at peak periods when demand and prices are higher) (see Paragraph [0161]).
As to dependent claim 4, Forbes teaches the energy distribution method of claim 1, wherein the determining of the amount of distributed energy comprises: determining an amount of distributed energy to be traded by an energy consumer to an energy provider in a time slot based on a sum of utility associated with a plurality of energy consumers capable of energy transaction with the energy provider (e.g., revenue grade power measurements and metadata are recorded over an interval of time including observed power supply and/or power demand) (see Paragraph [0262]).
As to dependent claim 5, Forbes teaches the energy distribution method of claim 1, wherein the determining of the amount of energy distribution comprises: determining, when proceeding energy transaction, an amount of distributed energy to be supplied to the energy consumer such that an amount of energy required by the energy consumer does not exceed an amount of the generation energy to be generated for each time slot of the energy consumer (e.g., generators respond to customer preferences and offer a variety of different tariffs as wells as alter their own behavior e.g. if they are a customer/generator can they shift their highest usage off peak and export excess energy at peak periods when demand and prices are higher) (see Paragraph [0161]).
As to dependent claim 6, Forbes teaches the energy distribution method of claim 1, wherein the determining of the amount of distributed energy comprises: determining an amount of distributed energy to be supplied based on energy consumed by the energy consumer in the time slot, a maximum amount of energy to be charged in an energy storage device of the energy consumer, and energy traded to the energy provider (e.g., generators respond to customer preferences and offer a variety of different tariffs as wells as alter their own behavior e.g. if they are a customer/generator can they shift their highest usage off peak and export excess energy at peak periods when demand and prices are higher) (see Paragraph [0161]).
As to dependent claim 7, Forbes teaches the energy distribution method of claim 2, wherein the determining of the amount of distributed energy comprises: determining an amount of distributed energy to be supplied to the energy consumer based on whether demand resources held by the energy consumer is present and an amount of energy demanded according to the energy consumption pattern of the energy consumer (e.g., energy consumption patterns within active grid elements profiles could be used to identify opportunities for up selling, down selling, or cross selling; data from active grid elements profiles associated with the user and/or account including historical data, real-time data, and/or projected or predicted future data may be used to provide insights on inefficient devices, defective devices, or devices that require updating to meet current standards, and/or products and services corresponding or complementary to the active grid elements or the user/account) (see Paragraph [0083]).
As to dependent claim 8, Forbes teaches the energy distribution method of claim 2, wherein the determining of the amount of distributed energy comprises: verifying whether excess energy produced from demand resources held by the energy consumer is present based on the energy consumption pattern of the energy consumer; and determining, when the excess energy is present, an amount of distributed energy in which a charging amount of excess energy is subtracted based on the amount of required energy (e.g., generators respond to customer preferences and offer a variety of different tariffs as wells as alter their own behavior e.g. if they are a customer/generator can they shift their highest usage off peak and export excess energy at peak periods when demand and prices are higher) (see Paragraph [0161]).
As to dependent claim 10, Forbes teaches the energy distribution method of claim 9, wherein the determining of the amount of distributed energy comprises: determining an amount of distributed energy to be supplied based on a dynamic price determined in a peak time zone of energy consumption of the energy consumer according to the energy consumption pattern (e.g., generators respond to customer preferences and offer a variety of different tariffs as wells as alter their own behavior e.g. if they are a customer/generator can they shift their highest usage off peak and export excess energy at peak periods when demand and prices are higher) (see Paragraph [0161]).
As to dependent claim 11, Forbes teaches the energy distribution method of claim 9, wherein the determining of the amount of distributed energy comprises: determining an amount of distributed energy to be supplied for each time slot based on an excess energy amount of demand resources held by the energy consumer (e.g., revenue grade power measurements and metadata are recorded over an interval of time including observed power supply and/or power demand) (see Paragraph [0262]).
As to dependent claim 13, Forbes teaches the energy broker apparatus of claim 12, wherein the processor is configured to: authenticate, when the energy request message is received, the energy consumer using personal identification information included in the energy request message; profile, when an authentication is completed, an energy use history of the energy consumer using the energy request message transmitted from the energy consumer; and analyze an energy consumption pattern of the energy consumer based on the profiled energy use history of the energy consumer (e.g., account, consumer, and/or user profiles preferably includes a unique user identifier or identification) (see Paragraph [0183]).
As to dependent claim 14, Forbes teaches the energy broker apparatus of claim 13, wherein the processor is configured to determine an amount of distributed energy to be supplied based on a dynamic price determined in a peak time zone of energy consumption of the energy consumer according to the energy consumption pattern (e.g., generators respond to customer preferences and offer a variety of different tariffs as wells as alter their own behavior e.g. if they are a customer/generator can they shift their highest usage off peak and export excess energy at peak periods when demand and prices are higher) (see Paragraph [0161]).
As to dependent claim 15, Forbes teaches the energy broker apparatus of claim 12, wherein the processor is configured to determine an amount of distributed energy to be traded by an energy consumer to an energy provider in a time slot based on a sum of utility associated with a plurality of energy consumers capable of energy transaction with the energy provider (e.g., revenue grade power measurements and metadata are recorded over an interval of time including observed power supply and/or power demand) (see Paragraph [0262]).
As to dependent claim 16, Forbes teaches the energy broker apparatus of claim 12, wherein the processor is configured to determine an amount of distributed energy to be supplied based on energy consumed by the energy consumer in the time slot, a maximum amount of energy to be charged in an energy storage device of the energy consumer, and energy traded to the energy provider (e.g., generators respond to customer preferences and offer a variety of different tariffs as wells as alter their own behavior e.g. if they are a customer/generator can they shift their highest usage off peak and export excess energy at peak periods when demand and prices are higher) (see Paragraph [0161]).
As to dependent claim 17, Forbes teaches the energy broker apparatus of claim 13, wherein the processor is configured to: verify whether excess energy produced from demand resources held by the energy consumer is present based on the energy consumption pattern of the energy consumer; and determine, when the excess energy is present, an energy distribution energy in which a charging amount of excess energy is subtracted based on the amount of required energy (e.g., generators respond to customer preferences and offer a variety of different tariffs as wells as alter their own behavior e.g. if they are a customer/generator can they shift their highest usage off peak and export excess energy at peak periods when demand and prices are higher) (see Paragraph [0161]).

Response to Arguments
7.	Applicant’s amendments and arguments filed on September 19, 2022 have been fully considered.  The arguments are not persuasive and amendments do not overcome the original art rejection. The following are the Examiner’s observations in regard thereto.  
Applicant Argues:
Applicant contends that the features of a method represents complex operations and processes which are significantly more than mere “Mental Processes” or a generic computer operation.
Examiner Responds:
Examiner is not persuaded. Applicant’s claim limitations recite patent-ineligible abstract ideas. Adding one abstract idea, to another abstract idea, does not render the claims non-abstract, such as the claimed “receiving an energy request message,” and “calculating information.” The 2019 Guidance recognizes these sorts of mental processes as constituting patent-ineligible abstract ideas. MPEP 2016.04.
	The 2019 Guidance identifies considerations indicative of whether an additional element or combination of elements integrate the judicial exception into a practical application, such as an additional element reflecting an improvement in the function of a computer or an improvement to other technology or technical field. See also MPEP 2016.05(a). In the present case, the claims recite no additional elements beyond the abstract ideas, noted above. The claims do not integrate the recited abstract ideas into a practical application within the meaning of the 2019 Guidance. See BSG Tech LLC v.
BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018) ("It has been clear since Alice that a claimed invention's use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention 'significantly more' than that ineligible concept."); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) ("[A] claim for a new abstract idea is still an abstract idea."); SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) ("What is needed is an inventive concept in the non-abstract application realm."). Accordingly, we reject claims 1-17 under 35 USC 101 as being directed to an exception to patent-eligible subject matter without reciting significantly more.

Applicant Argues:
Forbes merely discloses systems and methods for financial settlement of transactions
within an electric power grid network, but fails to teach or disclose any calculation of a power
generation information and a renewable energy certificate (REC) information and transmit
REC to the energy provider, wherein the processor is an energy broker apparatus configured
as a digital signal processor coupled to send and to receive data from both the energy provider
and the energy consumer, and wherein the energy consumer requests and consumes energy in
a non-peak time zone of demand resources, and when excess energy is generated, the energy
consumer trades the energy in the peak time slot to optimize a profit.
Examiner Responds:
Examiner is not persuaded. In addition to the office action above, see prior art Forbes paragraph [0161] and [0194] for “own behavior e.g. if they are a customer/generator can they shift their highest usage off peak and export excess energy at peak periods when demand and prices are higher” and “Energy Net Customer Portal GUI to take advantage of real time market pricing of electricity being sold by the utility, market participant, REP or any entity authorized to buy, sell and trade electric commodity or demand response products on behalf of the owner.” Under such consideration, the prior art teaches the claims as written.

CONCLUSION
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tejal J. Gami whose telephone number is (571) 270-1035.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tejal Gami/ Primary Patent Examiner, Art Unit 2117